Citation Nr: 0534003	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  00-01 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
spondylolisthesis with degenerative disc disease and 
arthritis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
November 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.

This case was remanded by the Board in November 2004 and is 
now ready for disposition.

The Board will address several procedural matters.  First, it 
appears that the veteran recently attempted to raise an issue 
with respect to an earlier effective date for the grant of a 
total disability rating, prior to November 1991.  While this 
issue was denied by rating decision dated in October 1999, it 
is referred to the RO for appropriate action.  

Moreover, the veteran has submitted an aid and attendance and 
housebound examination dated in April 2005.  It is uncertain 
whether he desires to file a claim for aid and attendance or 
housebound benefits.  If he desires to raise such a claim, he 
should do so with specificity at the RO.  

Finally, by correspondence dated in March 2004, it appears 
that the veteran raised a claim for clear and unmistakable 
error in a previous rating decision but he was not more 
specific.  If he desires to raise this issue, he should also 
do so with specificity at the RO.


FINDINGS OF FACT

1.  Under the pre-amended back regulations, the veteran's 
service-connected chronic low back disorder was manifested by 
subjective complaints of back pain and limitation of motion.

2.   The veteran's overall impairment under the pre-amended 
regulations more nearly approximated pronounced 
intervertebral disc syndrome.

3.  Under the amended back regulations, the veteran's low 
back disability has been manifested by complaints of on-going 
back pain and limitation of motion. 

4.  The current 60 percent rating contemplates unfavorable 
ankylosis of the lumbar spine, severe limitation of motion, 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy, incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past 12 months, and 
severe lumbosacral strain.  

5.  The veteran's orthopedic and neurologic manifestations do 
not combine to warrant a higher rating.

6.  There is no evidence of unfavorable ankylosis of the 
entire spine.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an evaluation of 60 percent, but no 
more, for spondylolisthesis with degenerative disc disease 
and arthritis of the lumbosacral spine have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 5293, 
5295 (2005) (as amended by 67 Fed. Reg. 54,345 (Aug. 22, 
2002), DCs 5237, 5242, 5243 (as codified at 68 Fed. Reg. 
51,454 (Aug. 27, 2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005). 

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("new 
disc regulations").  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) ("new spinal regulations").  The 
Board will hereafter designate the regulations in effect 
prior to the respective changes as the pre-amended 
regulations and the subsequent regulations as the amended 
regulations.

The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations.  Thereafter, the Board must analyze the evidence 
under the new regulations and consider whether a rating 
higher than the previous rating is warranted.  See VAOPGCPREC 
7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Turning first to the evidence under the pre-amended 
regulations, the Board notes that to warrant a higher than 40 
percent rating, the evidence must show (i) unfavorable 
ankylosis of the lumbar spine (DC 5289); or (ii) persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief (DC 
5293).

After reviewing the applicable pre-amended criteria, and the 
reported objective findings and the subjective complaints, 
the Board is of the opinion that a 60 percent evaluation, but 
no more, for the veteran's low back disability is warranted 
for the entire time on appeal.  

Specifically, while the evidence does not support a finding 
of ankylosis of the lumbar spine (defined as a stiffening or 
fixation of the joint), a February 1989 private medical note 
indicated that the veteran had local tenderness and spasm in 
the area of L5-S1.  X-rays showed bilateral L-5 
spondylolisthesis.  Straight leg raises produced pain at 30 
degrees.  

The treating physician noted that surgical intervention was 
needed but that this would arrest the symptoms but not 
alleviate them.  He related that the veteran's back problems 
rendered him completely disabled and that the condition was 
permanent.  The diagnosis was degenerative disc disease at 
the L5-S1 level with osteoarthritis of the facet joints and 
at both sacro-iliac joints.

Taken together, the on-going complaints of pain, paraspinal 
muscle spasm in the lumbar area, and evidence of sciatic 
radiculopathy more nearly approximates a 60 percent rating 
under the pre-amended DC 5293.  As such, considering the 
provisions of 38 C.F.R. § 4.7, the Board concludes that the 
overall pathology more nearly approximated pronounced 
intervertebral disc syndrome under the pre-amended 
regulations, warranting assignment of a 60 percent rating.

However, the Board finds, based on the evidence of record, 
that the objective findings of the veteran's lumbar spine 
disability do not warrant more than a 60 percent evaluation 
under any potentially applicable pre-amended diagnostic code.  

In evaluating the lumbar spine disability, the Board notes 
that the clinical findings do not disclose that the veteran 
has a complete bony fixation of the lumbar spine; therefore, 
there is no basis on which to grant a higher evaluation under 
DC 5289.  

Specifically, in an October 1998 orthopedic clinic note, the 
veteran was reported to have "good" forward flexion and 
extension.  In a November 1998 VA examination, he was able to 
bend forward until his fingers were at the level of the 
midtibia, extension was approximately 0 degrees, bending was 
to 5 degrees, and leaning left and right was reported to 10 
degrees each.  

While reflecting limitation of motion, this evidence 
indicates that the veteran had a certain level of motion in 
his back, suggesting no evidence of ankylosis.  Moreover, 
even if the veteran demonstrated unfavorable ankylosis of the 
lumbar spine, no higher than a 60 percent evaluation would be 
available under pre-amended DC 5289. 

Further, an evaluation higher than 60 percent was not 
available under either DC 5292 (limitation of motion) or DC 
5295 (lumbosacral strain).  In addition, this rating 
contemplated any arthritis or arthritic changes that may be 
present.  Finally, the Board notes that a 60 percent 
evaluation was the highest evaluation available under DC 5293 
(intervertebral disc syndrome).  Therefore, there was no 
basis for an evaluation in excess of 60 percent under the 
pre-amended regulations.

Having determined that the veteran was entitled to a 60 
percent rating, but no more, under the pre-amended 
regulations, the Board will now consider whether a higher 
than 60 percent rating is warranted under the new 
regulations.  

Under the amended spinal regulations, which were considered 
by the RO, a higher than 60 percent rating is warranted only 
with unfavorable ankylosis of the entire spine (warranting a 
100 percent rating).  In this case, the Board finds that a 
higher rating is not warranted under the amended regulations.  

Importantly, the Board finds there is no evidence of 
ankylosis (either favorable or unfavorable) of the entire 
spine.  In an August 2003 VA examination, flexion was 
reported as within normal limits (90 degrees), extension was 
10 degrees (with 25 degrees as anatomically normal), and 
lateral flexion to 15 degrees (with 25 degrees as 
anatomically normal).  While range of motion is limited, 
there is no indication of ankylosis of the entire spine.  

The Board has also reviewed multiple outpatient treatment 
records which show on-going treatment for, among other 
things, back pain; but the evidence does not show ankylosis 
of the entire spine.  As such, a rating in excess of the now 
currently-assigned 60 percent under the amended Rating 
Formula is not warranted.  Because this is the only basis for 
a higher than 60 percent rating in the amended regulations, 
the Board finds that the claim for a higher rating must be 
denied.

The Board has also carefully reviewed the veteran's written 
statements.  While his statements are probative of 
symptomatology, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The objective medical findings, 
which directly address the criteria under which the service-
connected disabilities are evaluated, are more probative than 
the subjective evidence of an increased disability.  Thus, 
the Board concludes that a 60 percent rating, but no more, is 
warranted for his lumbar spine disability.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in July 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in July 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issue on appeal was re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in January 2004 and February 2005.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claim.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the June 2003 and February 2005 SSOCs.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in November 1998 and 
August 2003.  The available medical evidence is sufficient 
for an adequate determination.  Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.


ORDER

A 60 percent disability rating, but no more, for 
spondylolisthesis with degenerative disc disease and 
arthritis of the lumbosacral spine is granted, subject to the 
law and regulations governing the payment of monetary 
benefits. 



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


